         Case 3:21-cv-09867-MAS-TJB Document 151 Filed 04/28/21 Page 1 of 2 PageID: 26
       Ruggirello Ltr to Pltf re




                                                  State of New Jersey
PHILIP D. MURPHY                                 OFFICE OF THE ATTORNEY GENERAL           GURBIR S. GREWAL
    Governor                                   DEPARTMENT OF LAW AND PUBLIC SAFETY          Attorney General

                                                         DIVISION OF LAW
SHEILA Y. OLIVER                                         25 Market Street                MICHELLE L. MILLER
   Lt. Governor                                            P.O. Box 112                         Director
                                                        Trenton, NJ 08625




                                                        April 28, 2021

              Via CM/ECF & Regular Mail
              Hon. Anne E. Thompson, U.S.D.J.
              United States District Court, District of New Jersey
              Clarkson S. Fisher Building & U.S. Courthouse
              402 East State St.
              Trenton, NJ 08608

                                   Re:   Defense Distributed, et al. v. Gurbir Grewal
                                         Docket No.: 3:19-cv-4753-AET-TJB

                                         Defense Distributed, et al. v. Gurbir Grewal
                                         Docket No.: 3:21-cv-9867-MAS-TJB

              Dear Judge Thompson:

                     This office represents Defendant Gurbir S. Grewal, Attorney General of New
              Jersey, in the above-captioned matters. Enclosed please find a courtesy copy of
              Defendant’s Motion for Consolidation of Defense Distributed, et al. v. Gurbir
              Grewal, No. 3:21-cv-9867, with Defense Distributed, et al. v. Gurbir Grewal, No.
              3:19-cv-4753. Pursuant to Local Rule 42.1, the motion was electronically filed in
              the case bearing the earlier docket, No. 3:19-cv-4753, and a copy of this cover letter
              only is being filed in the newer filed docket, No. 3:21-cv-9867.

                   Our office is available for a conference if it would be helpful to the Court.
              Thank you for Your Honor’s attention to this matter.
Case 3:21-cv-09867-MAS-TJB Document 151 Filed 04/28/21 Page 2 of 2 PageID: 27




                                    Respectfully submitted,

                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY

                              By:   /s/ Tim Sheehan
                                    Tim Sheehan
                                    Deputy Attorney General
/encls.
cc: Hon. Michael A. Shipp, U.S.D.J.
       All counsel of record (via CM/ECF)
